Judgment unanimously affirmed, with costs. No opinion. This court makes the following additional finding of fact: XXXVI. That the check for thirty-seven dollars and fifty cents mailed by the defendant Abraham Goldsmith on September 4, 1920, to Morris Simon to pay the interest due on said mortgage as above found, was received by said Simon in due course of mail and retained by him. Also the following additional conclusion of law: XI. That the receipt and retention by said Morris Simon of the check for thirty-seven dollars and fifty cents mailed by said defendant Abraham Goldsmith to pay the interest on said mortgage due September 1, 1920, as above found, constituted and was a valid tender to plaintiff’s assignors prior to the assignment of the amount of said interest, and the defendant Abraham Goldsmith was not in default in the payment of interest due upon said mortgage at the time of the commencement of this action. That the present conclusion of law numbered XI should be renumbered XII. Present — Black-mar, P. J., Jayeox, Manning, Kelby and Young, JJ. Settle order before Mr. Justice Young.